Case: 1:20-cv-00247 Document #: 4-13 Filed: 01/14/20 Page 1 of 5 PageID #:173




                          EXHIBIT               III
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:             Document
                                Benedi Hoverboard            #: 4-13
                                                  with Bluetooth       Filed:
                                                                 Speaker        01/14/20
                                                                         Flash Wheel          Page
                                                                                     Electric Self     2 of Scooter
                                                                                                   Balancing 5 PageID
                                                                                                                    6.5inch#:174
                                                                                                                           with UL2272 Certifie…

  Skip to main content                 Sports & Outdoors
                                                                                                                       EN     Hello, Sign in                                       0
                   Try Prime                                                                                                  Account & Lists    Orders     Try Prime                  Cart

     Deliver to
     Houston 77042                   12 Days of Deals      Best Sellers      Find a Gift   Customer Service

   Sports & Outdoors      Sports & Fitness     Outdoor Recreation    Sports Fan Shop       Sports Deals      Outdoor Deals




  Sports & Outdoors › Outdoor Recreation › Skates, Skateboards & Scooters › Scooters & Equipment › Scooters › Self Balancing Scooters


                                                                     Benedi Hoverboard with Bluetooth
  提交                                                                                                                                              $159.99
                                                                     Speaker Flash Wheel Electric Self                                            & FREE Shipping

  提交
                                                                     Balancing Scooter 6.5inch with UL2272                                        Get it as soon as Dec. 12 - 17
                                                                     Certiﬁed for Kids and Adults                                                 when you choose Expedited
                                                                     by Benedi                                                                    Shipping at checkout.
  提交
                                                                                                                                                  In stock.
                                                                     Price:   $159.99 & FREE Shipping
  提交                                                                                                                                              Qty:
                                                                                                                                                   Qty:
                                                                                                                                                   1    1
                                                                     Get $60 oﬀ instantly: Pay $159.99 $99.99 upon approval for the
                                                                     Amazon Rewards Visa Card. No annual fee.
  提交                                                                                                                                                     $159.99 + Free Shipping
                                                                     Color: Bluetooth - Blue
                                                                                                                                                               Add toto
                                                                                                                                                                 Add  Cart
                                                                                                                                                                        Cart
  提交                                                                             $159.99             $159.99                 $159.99

                                                                                                                                                                     提交Now
                                                                                                                                                                     Buy
  提交                                                                       SAFETY CERTIFIED:Our hoverboard was strictly tested through
                                                                           the production phase to give your perfect protection.                  Ships from and sold by JIANGKUN.
                                                                           LED TUNNEL LIGHTS: The LED lights would make you feel like
                                                                           riding in space. The ﬂashing wheels make everyone can’t resist         Add a Protection Plan:
                                                                           it and will love it more.                                                 3-Year Protection for $21.99
                                                                           BLUETOOTH LINK:High quality bluetooth music speaker will                  2-Year Protection for $15.99
                                                                           bring you a fantastic experience while you ride.
                                                                           SOLID RUBBER TIRE:6.5 Inch hoverboard rubber tires with
                                                                           powerful engines that gives you great powerdeliver increased              Deliver to Houston 77042
                       Roll over image to zoom in                          durability and ensure smooth rides.
                                                                           FOR ALL RIDERS:Benedi hoverBoard provide every experiencer
                                                                                                                                                    Add to List
                                                                           funny, cool, safety. Best gift for everyone, specially for kids.
                                                                           Please feel free contact us with any issues

                                                                     New (1) from $159.99 + FREE Shipping
                                                                                                                                                  New (1) from
                                                                                                                                                  $159.99 + FREE Shipping

                                                                                                          NHT Hoverboard Electric Self Balancing Scooter Hover Board with
                                                                                                          Build in Hover Board LED Running Lights Safety Certiﬁed (Black)
                                                                                                                                                      Share

                                                                                                                       70    |    $99.00
                                                                                                                                                 Have one to sell?     Sell on Amazon
                                                                                                          Shop now ›


                                                                     Ad feedback



  Sponsored products related to this item

                                                                                                                                                                      Kick Scooter
                                                                                                                                                                      for Kids with
                                                                                                                                                                      Folding Seat
                                                                                                                                                Scooter for Kids with Folding Seat –
                                                                                                                                                New 2-in-1 Adjustable 3 Wheel Kick Sc...
                                                                                                                                                               783
                                                                                                                                                $69.95

                                                                                                                                                                           Ad feedback
            CHO POWER SPORTS                 DOC Electric Hoverboard          NHT Hoverboard Electric         Beston Sports Newest
            2019 Electric Hoverboard         Self-Balancing Hoover            Self Balancing Scooter          Generation Electric
            UL Certiﬁed Hover Board          Board with Built in Speaker      Hover Board with Build in       Hoverboard Dual Motors
            Electric Scooter...              LED Light...                     Hover Boar...                   Two Wheels Hoover B...
                           13                              10                               3                              55
            $99.00                           $105.00                          $99.00                          $99.00
                                                                                                                                 Ad feedback

  Customers who viewed this item also viewed




https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                                                             1/4
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:             Document
                               Benedi Hoverboard            #: 4-13
                                                 with Bluetooth       Filed:
                                                                Speaker        01/14/20
                                                                        Flash Wheel          Page
                                                                                    Electric Self     3 of Scooter
                                                                                                  Balancing 5 PageID
                                                                                                                   6.5inch#:175
                                                                                                                          with UL2272 Certifie…




  Special offers and product promotions
  Color: Bluetooth - Blue
         Your cost could be $99.99 instead of $159.99! Get a $60 Amazon Gift Card instantly upon approval for the Amazon Rewards Visa Card Apply
         now



  Have a question?
  Find answers in product info, Q&As, reviews

       Type your question or keyword




  Product details
  Color: Bluetooth - Blue
     Shipping Information: View shipping rates and policies
     ASIN: B07ZHWJSGR
     Average Customer Review: Be the first to review this item
     Amazon Best Sellers Rank: #940,031 in Sports & Outdoors (See Top 100 in Sports & Outdoors)
           #715 in Self Balancing Scooters
     Product Warranty: For warranty information about this product, please click here

     Would you like to tell us about a lower price?

  Related video shorts (0) Upload your video




   Be the ﬁrst video
   Your name here



  Sponsored products related to this item




            TOMOLOO Hoverboard             Beston Sports Newest     NHT Hoverboard Electric     CHO POWER SPORTS              NHT Newest Edition           VEVELINE H
            with Speaker and Colorful      Generation Electric      Self Balancing Scooter      2019 Electric Hoverboard      Electric Hoverboard Self     UL2272 Ce
            LED Lights Self-Balancing      Hoverboard Dual Motors   Hover Board with Build in   UL Certiﬁed Hover Board       Balancing Scooter with       Self Balanc
            Scooter UL22...                Two Wheels Hoover B...   Hover Boar...               Electric Scooter...           Built-in Bluetoo...          with Colorf
                          1,015                         55                        3                            13                            136
            $199.99                        $99.00                   $99.00                      $99.00                        $99.00                       $150.99
                                                                                                                                                              Ad feedback




                                                                                                       Belei Hydrating Facial Cleansing Wipes,
                                                                                                       Ophthalmologist Tested, Fragrance Free,
                                                                                                       Alcohol Free, 50 Count (Two packs of 25…
                                                                                                                         52
                 No Beauty Secrets, Only                                                               $ 9.00
                    Beauty Solutions
                                                                                                                Add to Cart




                                                                                                                                                         Ad feedback

  Customer Questions & Answers
      See questions and answers

https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                                           2/4
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:             Document
                               Benedi Hoverboard            #: 4-13
                                                 with Bluetooth       Filed:
                                                                Speaker        01/14/20
                                                                        Flash Wheel          Page
                                                                                    Electric Self     4 of Scooter
                                                                                                  Balancing 5 PageID
                                                                                                                   6.5inch#:176
                                                                                                                          with UL2272 Certifie…




  No customer reviews
  5 star                                0%
  4 star                                0%
  3 star                                0%
  2 star                                0%
  1 star                                0%




                                 Ad feedback




                                                                                                             Ad feedback




                                                                    Back to top




       Get to Know Us                    Make Money with Us                  Amazon Payment Products                   Let Us Help You
       Careers                           Sell on Amazon                      Amazon Rewards Visa Signature             Your Account
                                                                             Cards
       Blog                              Sell Under Amazon                                                             Your Orders
                                         Accelerator                         Amazon.com Store Card
       About Amazon                                                                                                    Shipping Rates &
                                         Sell on Amazon                      Amazon Business Card                      Policies
       Press Center                      Handmade
                                                                             Amazon.com Corporate Credit               Amazon Prime
       Investor Relations                Sell Your Services on               Line
                                         Amazon                                                                        Returns & Replacements
       Amazon Devices                                                        Shop with Points
                                         Sell on Amazon Business                                                       Manage Your Content
       Amazon Tours                                                          Credit Card Marketplace                   and Devices
                                         Sell Your Apps on Amazon
                                                                             Reload Your Balance                       Amazon Assistant
                                         Become an Aﬃliate
                                                                             Amazon Currency Converter                 Help
                                         Advertise Your Products
                                         Self-Publish with Us

                                         › See More




https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…               3/4
2019/12/5       Case: 1:20-cv-00247
                  Amazon.com:             Document
                              Benedi Hoverboard            #: 4-13
                                                with Bluetooth       Filed:
                                                               Speaker        01/14/20
                                                                       Flash Wheel          Page
                                                                                   Electric Self     5 of Scooter
                                                                                                 Balancing 5 PageID
                                                                                                                  6.5inch#:177
                                                                                                                         with UL2272 Certifie…


                                                                                      English                United States




      Amazon Music           Amazon                        Amazon Drive             6pm                      AbeBooks                  ACX                 Alexa
      Stream millions        Advertising                   Cloud storage            Score deals              Books, art                Audiobook           Actionable
      of songs               Find, attract, and            from Amazon              on fashion               & collectibles            Publishing          Analytics
                             engage                                                 brands                                             Made Easy           for the Web
                             customers

      Amazon Business        Amazon Fresh                  AmazonGlobal             Home Services            Amazon Ignite             Amazon Rapids       Amazon Web
      Everything For         Groceries & More              Ship Orders              Handpicked               Sell your                 Fun stories for     Services
      Your Business          Right To Your                 Internationally          Pros                     original                  kids on the go      Scalable Cloud
                             Door                                                   Happiness                Digital                                       Computing
                                                                                    Guarantee                Educational                                   Services
                                                                                                             Resources

      Audible                Book Depository               Box Oﬃce                 ComiXology               CreateSpace               DPReview            East Dane
      Listen to Books &      Books With Free               Mojo                     Thousands of             Indie Print               Digital             Designer Men's
      Original               Delivery                      Find Movie               Digital Comics           Publishing                Photography         Fashion
      Audio                  Worldwide                     Box Oﬃce Data                                     Made Easy
      Performances

      Fabric                 Goodreads                     IMDb                     IMDbPro                  Kindle Direct             Prime Now           Amazon Photos
      Sewing, Quilting       Book reviews                  Movies, TV               Get Info                 Publishing                FREE 2-hour         Unlimited Photo
      & Knitting             &                             & Celebrities            Entertainment            Indie Digital             Delivery            Storage
                             recommendations                                        Professionals            Publishing                on Everyday         Free With Prime
                                                                                    Need                     Made Easy                 Items

      Prime Video            Shopbop                       Amazon                   Whole Foods              Woot!                     Zappos              Ring
      Direct                 Designer                      Warehouse                Market                   Deals and                 Shoes &             Smart Home
      Video Distribution     Fashion Brands                Great Deals on           America’s                Shenanigans               Clothing            Security
      Made Easy                                            Quality Used             Healthiest                                                             Systems
                                                           Products                 Grocery Store

      eero WiFi              Neighbors App                 Subscribe with           PillPack                 Amazon                    Amazon
      Stream 4K Video        Real-Time Crime               Amazon                   Pharmacy                 Renewed                   Second Chance
      in Every Room          & Safety Alerts               Discover & try           Simpliﬁed                Like-new                  Pass it on, trade
                                                           subscription                                      products                  it in,
                                                           services                                          you can trust             give it a second
                                                                                                                                       life



                                       Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/Benedi-Hoverboard-Bluetooth-Balancing-Certified/dp/B07ZHWJSGR/ref=sr_1_197?dchild=1&amp;keywords=6.5+hove…                                            4/4
